UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1698


CYNTHIA G. SMITH,

                Plaintiff - Appellant,

          v.

SULLIVAN MCGRAW; JACQUELINE MCGRAW; NEW LIFE WORSHIP CENTER,
Church Board and Membership,

                Defendants - Appellees,

          and

THE POTOMAC DISTRICT OF THE ASSEMBLIES OF GOD,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-02310-AW)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia G. Smith, Appellant Pro Se.        Barry Bach, Kimya B.
Thomas, PESSIN KATZ LAW, P.A., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cynthia G. Smith appeals the magistrate judge’s and

district court’s various pretrial orders, the district court’s

order granting Defendants’ motion for summary judgment in this

civil action, and a subsequent order denying Smith’s motions for

reconsideration and recusal.          We have reviewed the record and

find   no   reversible     error.    Accordingly,      we    affirm   for    the

reasons stated by the district court.              Smith v. McGraw, No.

8:10-cv-02310-AW (D. Md. Aug. 30, 2011; Oct. 4, 2011; Oct. 7,

2011; Nov. 2, 2011, Feb. 23, 2012 & May 1, 2012).                     We grant

Smith’s     motions   to   extend   time   to   file   a    reply   brief,    to

consolidate appeals, and to file a corrected informal brief, but

deny her motion to amend/correct record.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                      2